CHIASSON, Judge,
dissenting.
I respectfully dissent with the majority opinion.
La.R.S. 18:462 B, which became effective January 1, 1978, is found in that portion of the Louisiana Election Code providing for the manner in which a candidate qualifies for an elective office. I am of the opinion that section 462 B is procedural and should not be utilized to supplement existing substantive law.
The existing substantive law pertaining to the qualifications for coroner, La.Const. art. V, § 29 and LSA-R.S. 33:1554, does not require that a candidate for the office of coroner be a resident of, domiciled in, or an elector for the parish he seeks to serve. LSA-R.S. 33:1554, enacted in 1984, is the latest expression of the legislative will on the specific requirements necessary to qualify to run for the office of coroner and should be controlling in this case.